A.R.D.C. No, 6186356
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION
DEBORAH MASSENGIL,
Plaintiff,
No:

¥.

JASON JOE JOHNSON and BRAKEBUSH
BROTHERS, INC.,

Nome” Nee” agp Nee” Nn” ee” Net ee” ee” ee”

Defendants.

NOTICE OF REMOVAL

 

NOW COME the defendants, JASON JOE JOHNSON and BRAKEBUSH
BROTHERS, INC., by and through their attorneys, MAISEL & ASSOCIATES, and
pursuant to 28 USC §1441 and §1446, seek to remove this cause to the United States
District Court for the Northern District of Illinois. In further support hereof, these
defendants state as follows:

1. On June 20, 2019, there was commenced and now pending in the Circuit
Court of Cook County, Ilinois, a certain civil action under case number 2019 L 6827, in
which the plaintiff, Deborah Massengil, is seeking recovery for personal injuries as a result
of a motor vehicle accident which allegedly occurred on May 29, 2018 in Chicago, Illinois.

2. This lawsuit brought by the plaintiff, Deborah Massengil, seeks recovery
for damages and personal injuries based on a negligence theory. The named defendants
are Jason Joe Johnson and Brakebush Brothers, Inc. The plaintiff, Deborah Massengil, is
a citizen of the State of Illinois. Defendant, Jason Joe Johnson, is a citizen of the State of

Michigan and Brakebush Brothers, Inc. is a citizen of the State of Wisconsin.
3.

The aforementioned lawsuit brought by the plaintiff seeks damages in

excess of $75,000.00.

4,

These defendants state that the Jawsuit brought on behalf of Deborah

Massengil involves a controversy with complete diversity of citizenship between citizens

of different states. These defendants affirmatively state that:

a.

5.

The plaintiff was at the commencement of this action, and is now, a citizen
of the State of JHinois.

The defendant, Brakebush Brothers, Inc. is a corporation duly created and
organized under the laws of Wisconsin with its principal place of business
in Wisconsin and was not created or organized under the laws of the State
of Illinois, nor does it have its principal place of business in Illinois. The

defendant, Brakebush Brothers, Inc., is a citizen of the State of Wisconsin.

The defendant, Jason Joe Johnson, was at the commencement of this action,
and is now, a citizen of the State of Michigan and resides at 3875 River

Street, Quinnesec, Michigan.

Since this matter involves a controversy between individuals who are

citizens of the State of Illinois, a corporation that is a citizen of the State of Wisconsin, as .

well as an individual who is a citizen of the State of Michigan, this defendant requests

removal of this action from the Circuit Court of Cook County, Illinois to the United States

District Court for the Northern District of Illinois, Eastern Division. Attached hereto and

made a part hereof as Group Exhibit “A” are copies of the following documents filed by

the plaintiff and the defendant in the Circuit Court of Cook County, Illinois under case

number 2019 L 6827:
a. Plaintiff's Complaint at Law;
b. Summons directed to Brakebush, Brothers, Inc.;
Cc. Summons directed to Jason Joe Johnson;
d. Appearance and Jury Demand on behalf of Brakebush Brothers, Inc. and
Jason Joe Johnson.

e. Letter from plaintiffs counsel itemizing special damages of $48,907.00 and

containing a settlement demand of $155,000.00.

WHEREFORE, the defendants, JASON JOE JOHNSON and BRAKEBUSH
BROTHERS, INC., pray that they may affect removal of this action from the Circuit Court
of Cook County, Illinois to the United States District Court for the Northern District of
Illinois, Eastern Division, and that this matter be tried before a jury.

Respectfully submitted,

MAISEL & ASSOCIATES

By: /s/Joseph J. Wilson

MAISEL & ASSOCIATES

Attorney for Defendant

Mailing Address

P.O. Box 64093

St. Paul, MN 55164-0093

Phone: (312) 458-6500

Fax: (855) 821-7317

General Email: RPMLaw1@Travelers.com
